
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 1193
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To direct the Secretary of the Interior to
		  take into trust 2 parcels of Federal land for the benefit of certain Indian
		  Pueblos in the State of New Mexico, and for other purposes.
	
	
		IAlbuquerque Indian School Act
			101.Short
			 titleThis title may be cited
			 as the Albuquerque Indian School
			 Act.
			102.DefinitionsIn this title:
				(1)19 PueblosThe term 19 Pueblos means the
			 New Mexico Indian Pueblos of—
					(A)Acoma;
					(B)Cochiti;
					(C)Isleta;
					(D)Jemez;
					(E)Laguna;
					(F)Nambe;
					(G)Ohkay Owingeh (San Juan);
					(H)Picuris;
					(I)Pojoaque;
					(J)San Felipe;
					(K)San Ildefonso;
					(L)Sandia;
					(M)Santa Ana;
					(N)Santa Clara;
					(O)Santo Domingo;
					(P)Taos;
					(Q)Tesuque;
					(R)Zia; and
					(S)Zuni.
					(2)SecretaryThe term Secretary means the
			 Secretary of the Interior (or a designee).
				(3)SurveyThe term survey means the
			 survey plat entitled Department of the Interior, Bureau of Indian
			 Affairs, Southern Pueblos Agency, BIA Property Survey (prepared by John
			 Paisano, Jr., Registered Land Surveyor Certificate No. 5708), and dated March
			 7, 1977.
				103.Land taken into trust for benefit of 19
			 Pueblos
				(a)Action by Secretary
					(1)In generalThe Secretary shall take into trust all
			 right, title, and interest of the United States in and to the land described in
			 subsection (b) for the benefit of the 19 Pueblos immediately after the
			 Secretary has confirmed that the National Environmental Policy Act of 1969 has
			 been complied with regarding the trust acquisition of these Federal
			 lands.
					(2)AdministrationThe Secretary shall—
						(A)take such action as the Secretary
			 determines to be necessary to document the transfer under paragraph (1);
			 and
						(B)appropriately assign each applicable
			 private and municipal utility and service right or agreement.
						(b)Description of landThe land referred to in subsection (a)(1)
			 is the 2 tracts of Federal land, the combined acreage of which is approximately
			 8.4759 acres, that were historically part of the Albuquerque Indian School,
			 more particularly described as follows:
					(1)Eastern part tract BThe approximately 2.2699 acres located in
			 sec. 7 and sec. 8 of T. 10 N., R. 3 E., of the New Mexico Principal Meridian in
			 the city of Albuquerque, New Mexico, as identified on the survey and does not
			 include the Western Part of Tract B containing 3.6512 acres.
					(2)Northern part tract DThe approximately 6.2060 acres located in
			 sec. 7 and sec. 8 of T. 10 N., R. 3 E., of the New Mexico Principal Meridian in
			 the city of Albuquerque, New Mexico, as identified on the survey and does not
			 include the Southern Part of Tract D containing 6.1775 acres.
					(c)SurveyThe Secretary shall perform a survey of the
			 land to be transferred consistent with subsection (b), and may make minor
			 corrections to the survey and legal description of the Federal land described
			 in subsection (b) as the Secretary determines to be necessary to correct
			 clerical, typographical, and surveying errors.
				(d)Use of landThe land taken into trust under subsection
			 (a) shall be used for the educational, health, cultural, business, and economic
			 development of the 19 Pueblos.
				(e)Limitations and conditionsThe land taken into trust under subsection
			 (a) shall remain subject to any private or municipal encumbrance, right-of-way,
			 restriction, easement of record, or utility service agreement in effect on the
			 date of enactment of this Act.
				104.Effect of other laws
				(a)In generalExcept as otherwise provided in this
			 section, land taken into trust under section 103(a) shall be subject to Federal
			 laws relating to Indian land.
				(b)GamingNo gaming activity (within the meaning of
			 the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.)) shall be carried out
			 on land taken into trust under section 103(a).
				IINative American
			 Technical Corrections
			201.Colorado river
			 indian tribesThe Secretary of
			 the Interior may make, subject to amounts provided in subsequent appropriations
			 Acts, an annual disbursement to the Colorado River Indian Tribes. Funds
			 disbursed under this section shall be used to fund the Office of the Colorado
			 River Indian Tribes Reservation Energy Development and shall not be less than
			 $200,000 and not to exceed $350,000 annually.
			202.Gila river
			 indian community contractsSubsection (f) of the first section of the
			 Act of August 9, 1955 (25 U.S.C. 415(f)), is amended by striking ‘‘lease,
			 affecting’’ and inserting ‘‘lease or construction contract, affecting’’.
			203.Land and
			 interests of the sault ste. marie tribe of chippewa indians of
			 michigan
				(a)In
			 generalSubject to
			 subsections (b) and (c), notwithstanding any other provision of law (including
			 regulations), the Sault Ste. Marie Tribe of Chippewa Indians of Michigan
			 (including any agent or instrumentality of the Tribe) (referred to in this
			 section as the ‘‘Tribe’’), may transfer, lease, encumber, or otherwise convey,
			 without further authorization or approval, all or any part of the Tribe’s
			 interest in any real property that is not held in trust by the United States
			 for the benefit of the Tribe.
				(b)Effect of
			 sectionNothing in this section is intended to authorize the
			 Tribe to transfer, lease, encumber, or otherwise convey, any lands, or any
			 interest in any lands, that are held in trust by the United States for the
			 benefit of the Tribe.
				(c)LiabilityThe
			 United States shall not be held liable to any party (including the Tribe or any
			 agent or instrumentality of the Tribe) for any term of, or any loss resulting
			 from the term of any transfer, lease, encumbrance, or conveyance of land made
			 pursuant to this Act unless the United States or an agent or instrumentality of
			 the United States is a party to the transaction or the United States would be
			 liable pursuant to any other provision of law. This subsection shall not apply
			 to land transferred or conveyed by the Tribe to the United States to be held in
			 trust for the benefit of the Tribe.
				(d)Effective
			 dateThis section shall be deemed to have taken effect on January
			 1, 2005.
				204.Morongo band of
			 mission indians lease extensionSubsection (a) of the first section of the
			 Act of August 9, 1955 (25 U.S.C. 415(a)) is amended in the second sentence by
			 inserting ‘‘and except leases of land held in trust for the Morongo Band of
			 Mission Indians which may be for a term of not to exceed 50 years,’’ before
			 ‘‘and except leases of land for grazing purposes which may be for a term of not
			 to exceed ten years’’.
			205.Cow creek band
			 of umpqua tribe of indians leasing authority
				(a)Authorization
			 for 99-year leasesSubsection
			 (a) of the first section of the Act of August 9, 1955 (25 U.S.C. 415(a)), is
			 amended in the second sentence by inserting ‘‘and lands held in trust for the
			 Cow Creek Band of Umpqua Tribe of Indians,’’ after ‘‘lands held in trust for
			 the Confederated Tribes of the Warm Springs Reservation of Oregon,’’.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to any
			 lease entered into or renewed after the date of the enactment of this
			 Act.
				206.New settlement
			 common stock issued to descendants, left-outs, and eldersSection 7(g)(1)(B) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1606(g)(1)(B)) is amended by striking clause
			 (iii) and inserting the following:
				
					(iii)Conditions on
				certain stock
						(I)In
				generalAn amendment under
				clause (i) may provide that Settlement Common Stock issued to a Native pursuant
				to the amendment (or stock issued in exchange for that Settlement Common Stock
				pursuant to subsection (h)(3) or section 29(c)(3)(D)) shall be subject to 1 or
				more of the conditions described in subclause (II).
						(II)ConditionsA
				condition referred to in subclause (I) is a condition that—
							(aa)the
				stock described in that subclause shall be deemed to be canceled on the death
				of the Native to whom the stock is issued, and no compensation for the
				cancellation shall be paid to the estate of the deceased Native or any person
				holding the stock;
							(bb)the
				stock shall carry limited or no voting rights; and
							(cc)the
				stock shall not be transferred by gift under subsection
				(h)(1)(C)(iii).
							.
			207.Indian land
			 consolidation act
				(a)DefinitionsSection 202 of the Indian Land
			 Consolidation Act (25 U.S.C. 2201) is amended—
					(1)in paragraph
			 (4)—
						(A)by inserting
			 ‘‘(i)’’ after ‘‘(4)’’;
						(B)by striking ‘‘
			 ‘trust or restricted interest in land’ or’’ and inserting the following: ‘‘(ii)
			 ‘trust or restricted interest in land’ or’’; and
						(C)in clause (ii) (as
			 designated by sub paragraph (B)), by striking ‘‘an interest in land, title to
			 which’’ and inserting ‘‘an interest in land, the title to which interest’’;
			 and
						(2)by striking
			 paragraph (7) and inserting the following: ‘‘(7) the term ‘land’ means any real
			 property;’’.
					(b)Partition of
			 highly fractionated indian landsSection 205(c)(2)(D)(i) of the
			 Indian Land Consolidation Act (25 U.S.C. 2204(c)(2)(D)(i)) is amended in the
			 matter following subclause (III) by striking ‘‘by Secretary’’ and inserting
			 ‘‘by the Secretary’’.
				(c)Descent and
			 distributionSection 207 of the Indian Land Consolidation Act (25
			 U.S.C. 2206) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (2)(D)—
							(i)in
			 clause (i), by striking ‘‘clauses (ii) through (iv)’’ and inserting ‘‘clauses
			 (ii) through (v)’’;
							(ii)in
			 clause (iv)(II), by striking ‘‘decedent’’ and inserting ‘‘descent’’; and
							(iii)by
			 striking clause (v) and inserting the following:
								
									(v)Effect of
				subparagraphNothing in this subparagraph limits the right of any
				person to devise any trust or restricted interest pursuant to a valid will in
				accordance with subsection (b).
									;
				and
							(B)by adding at the
			 end the following:
							
								(2)Intestate
				descent of permanent improvements
									(A)Definition of
				covered permanent improvementIn this paragraph, the term
				‘covered permanent improvement’ means a permanent improvement (including an
				interest in such an improvement) that is—
										(i)included in the
				estate of a decedent; and
										(ii)attached to a
				parcel of trust or restricted land that is also, in whole or in part, included
				in the estate of that decedent.
										(B)Rule of
				descentExcept as otherwise provided in a tribal probate code
				approved under section 206 or a consolidation agreement approved under
				subsection (j)(9), a covered permanent improvement in the estate of a decedent
				shall—
										(i)descend to each
				eligible heir to whom the trust or restricted interest in land in the estate
				descends pursuant to this subsection; or
										(ii)pass to the
				recipient of the trust or restricted interest in land in the estate pursuant to
				a renunciation under subsection (j)(8).
										(C)Application and
				effectThe provisions of this paragraph apply to a covered
				permanent improvement—
										(i)even though that
				covered permanent improvement is not held in trust; and
										(ii)without altering
				or otherwise affecting the non-trust status of such a covered permanent
				improvement.’’
										;
						(2)in subsection
			 (b)(2)(B)—
						(A)by redesignating
			 clauses (i) through (iii) as subclauses (I) through (III), respectively, and
			 indenting the subclauses appropriately;
						(B)by striking ‘‘Any
			 interest’’ and inserting the following:
							
								(i)In
				generalSubject to clauses (ii) and (iii), any
				interest’’;
								;
						(C)in subclause (III)
			 of clause (i) (as designated by subparagraphs (A) and (B)), by striking the
			 semicolon and inserting a period;
						(D)by striking
			 ‘‘provided that nothing’’ and inserting the following:
							
								(iii)EffectExcept
				as provided in clause (ii), nothing;
				and
								.
						(E)by inserting after
			 clause (i) (as designated by subparagraph (B)) the following:
							
								(ii)Exception
									(I)In
				generalNotwithstanding clause (i), in any case in which a
				resolution, law, or other duly adopted enactment of the Indian tribe with
				jurisdiction over the land of which an interest described in clause (i) is a
				part requests the Secretary to apply subparagraph (A)(ii) to devises of trust
				or restricted land under the jurisdiction of the Indian tribe, the interest may
				be devised in fee in accordance with subparagraph (A)(ii).
									(II)EffectSubclause
				(I) shall apply with respect to a devise of a trust or restricted interest in
				land by any decedent who dies on or after the date on which the applicable
				Indian tribe adopts the resolution, law, or other enactment described in
				subclause (I), regardless of the date on which the devise is made.
									(III)Notice of
				requestAn Indian tribe shall provide to the Secretary a copy of
				any resolution, law, or other enactment of the Indian tribe that requests the
				Secretary to apply subparagraph (A)(ii) to devises of trust or restricted land
				under the jurisdiction of the Indian
				tribe.
									;
						(3)in subsection
			 (h)(1)—
						(A)by striking ‘‘A
			 will’’ and inserting the following:
							
								(A)In
				generalA will
								;
				and
						(B)by adding at the
			 end the following:
							
								(B)Permanent
				improvementsExcept as otherwise expressly provided in the will,
				a devise of a trust or restricted interest in a parcel of land shall be
				presumed to include the interest of the testator in any permanent improvements
				attached to the parcel of land.
								(C)Application and
				effectThe provisions of this paragraph apply to a covered
				permanent improvement—
									(i)even though that
				covered permanent improvement is not held in trust; and
									(ii)without altering
				or otherwise affecting the non-trust status of such a covered permanent
				improvement.
									;
						(4)in subsection
			 (i)(4)(C), by striking ‘‘interest land’’ and inserting ‘‘interest in
			 land’’;
					(5)in
			 subsection (j)(2)(A)(ii), by striking ‘‘interest land’’ and inserting
			 ‘‘interest in land’’;
					(6)in subsection (k),
			 in the matter preceding paragraph (1), by inserting ‘‘a’’ after ‘‘receiving’’;
			 and
					(7)in
			 subsection (o)—
						(A)in paragraph
			 (3)—
							(i)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii) and indenting
			 the clauses appropriately;
							(ii)by
			 striking ‘‘(3)’’ and all that follows through ‘‘No sale’’ and inserting the
			 following:
								
									(3)Request to
				purchase; consent requirements; multiple requests to purchase
										(A)In
				GeneralNo
				sale
										;
							(iii)by
			 striking the last sentence and inserting the following:
								
									(B)Multiple
				requests to purchaseExcept for interests purchased pursuant to
				paragraph (5), if the Secretary receives a request with respect to an interest
				from more than 1 eligible purchaser under paragraph (2), the Secretary shall
				sell the interest to the eligible purchaser that is selected by the applicable
				heir, devisee, or surviving
				spouse.
									;
							(B)in paragraph
			 (4)—
							(i)in
			 subparagraph (A), by adding ‘‘and’’ at the end;
							(ii)in
			 subparagraph (B), by striking ‘‘; and’’ and inserting a period; and
							(iii)by
			 striking subparagraph (C); and
							(C)in paragraph
			 (5)—
							(i)in
			 subparagraph (A)—
								(I)in the matter
			 preceding clause (i)—
									(aa)by
			 inserting ‘‘or surviving spouse’’ after ‘‘heir’’;
									(bb)by
			 striking ‘‘paragraph (3)(B)’’ and inserting ‘‘paragraph (3)(A)(ii)’’;
			 and
									(cc)by
			 striking ‘‘auction and’’;
									(II)in clause (i), by
			 striking ‘‘and’’ at the end;
								(III)in clause
			 (ii)—
									(aa)by
			 striking ‘‘auction’’ and inserting ‘‘sale’’;
									(bb)by
			 striking ‘‘the interest passing to such heir represents’’ and inserting ‘‘, at
			 the time of death of the applicable decedent, the interest of the decedent in
			 the land represented’’; and
									(cc)by
			 striking the period at the end and inserting ‘‘; and’’;
									(IV)by adding at the
			 end the following:
									
										(iii)(I)the Secretary is
				purchasing the interest under the program authorized under section 213(a)(1);
				or
											(II)after receiving a notice under paragraph
				(4)(B), the Indian tribe with jurisdiction over the interest is proposing to
				purchase the interest from an heir or surviving spouse who is not residing on
				the property in accordance with clause (i), and who is not a member, and is not
				eligible to become a member, of that Indian
				tribe.
											;
				and
								(ii)in
			 subparagraph (B)—
								(I)by
			 inserting ‘‘or surviving spouse’’ after ‘‘heir’’ each place it appears;
			 and
								(II)by striking
			 ‘‘heir’s interest’’ and inserting ‘‘interest of the heir or surviving
			 spouse’’.
								(d)Conforming
			 amendmentSection 213(a)(1) of the Indian Land Consolidation Act
			 (25 U.S.C. 2212(a)(1)) is amended by striking ‘‘section 207(p)’’ and inserting
			 ‘‘section 207(o)’’.
				(e)Owner-managed
			 interestsSection 221(a) of the Indian Land Consolidation Act (25
			 U.S.C. 2220(a)) is amended by inserting ‘‘owner or’’ before
			 ‘‘co-owners’’.
				(f)Effective
			 dates
					(1)Testamentary
			 dispositionThe amendments made by subsection (c)(2) of this
			 section to section 207(b) of the Indian Land Consolidation Act (25 U.S.C.
			 2206(b)) shall not apply to any will executed before the date that is 1 year
			 after the date of enactment of this Act.
					(2)Small undivided
			 interests in indian landsThe amendments made by subsection
			 (c)(7)(C) of this section to subsection (o)(5) of section 207 of the Indian
			 Land Consolidation Act (25 U.S.C. 2206) shall not apply to or affect any sale
			 of an interest under subsection (o)(5) of that section that was completed
			 before the date of enactment of this Act.
					IIIReauthorization
			 of memorial to martin luther king, jr.
			301.ReauthorizationSection 508(b)(2) of the Omnibus Parks and
			 Public Lands Management Act of 1996 (40 U.S.C. 8903 note; 110 Stat. 4157, 114
			 Stat. 26, 117 Stat. 1347, 119 Stat. 527) is amended by striking November
			 12, 2008 and inserting November 12, 2009.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
